Citation Nr: 1518896	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  07-38 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic right knee disorder, to include as secondary to the service-connected status post left total knee arthroplasty [hereinafter, "left knee disability"].

2.  Entitlement to service connection for a chronic bilateral hip disorder, to include as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a chronic low back disorder, to include as secondary to the service-connected left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1964 to January 1967.  His military records reflect that he served in the Republic of Vietnam and was decorated with the Combat Infantryman Badge and the Bronze Star Medal with "V" device to denote valor and personal heroism in combat.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims for service connection for a chronic low back disorder, a chronic right knee disorder, and a chronic bilateral hip disorder, all claimed as secondary to his service-connected left knee disability.  Also on appeal is the denial of his claim for a TDIU.

In October 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.

In February 2011, February 2012, and December 2013, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional evidentiary and procedural development.  Following the latest remand, the appeal was readjudicated, and the prior adverse determinations confirmed and continued in a December 2014 supplemental statement of the case.  The case was returned to the Board in April 2015, and the Veteran now continues his appeal.  
FINDINGS OF FACT

1.  A chronic right knee disorder did not have its onset during active military service and is not secondary to, nor is it permanently worsened beyond its natural progression by, the service-connected left knee disability.

2.  A chronic bilateral hip disorder did not have its onset during active military service and is not secondary to, nor is it permanently worsened beyond its natural progression by, the service-connected left knee disability.

3.  A chronic low back disorder did not have its onset during active military service and is not secondary to, nor is it permanently worsened beyond its natural progression by, the service-connected left knee disability.

4.  The Veteran is currently service connected for ischemic heart disease with coronary artery disease, rated 60 percent disabling, and status post left total knee arthroplasty, rated 30 percent disabling, which produce a combined rating of 70 percent. 

5.  The Veteran's vocational background is in manual labor, and his highest education level is a high school diploma.

6.  Based on the Veteran's educational and vocational background, he is precluded from securing and following a substantially gainful occupation, including in a sedentary capacity, by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred, nor is it presumed to have been incurred in active duty, and it is not proximately due to, nor is it aggravated by, the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.310(a), (b) (2014).  
2.  A chronic bilateral hip disorder was not incurred, nor is it presumed to have been incurred in active duty, and it is not proximately due to, nor is it aggravated by, the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.310(a), (b) (2014).

3.  A chronic low back disorder was not incurred, nor is it presumed to have been incurred in active duty, and it is not proximately due to, nor is it aggravated by, the service-connected left knee disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.310(a), (b) (2014).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4. 16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

With respect to the claims decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2014).  

With regard to the TDIU claim adjudicated herein, this claim was received by VA in March 2008, and a VCAA notice letter addressing this matter was dispatched to the Veteran later in March 2008, prior to the adjudication of this claim in the August 2008 rating decision now on appeal.  As fully compliant notice preceded the initial RO adjudication of the Veteran's TDIU claim, there is no defect in the timing of notice with respect to this matter.  Furthermore, as will be discussed in the analysis below, the claim of entitlement to a TDIU is being granted in full.  Therefore, as the action of the Board is not prejudicial to the claimant, any due process errors constitute harmless errors, and any error that may exist with regard to VA's duty to notify and assist is thereby rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

With regard to the service connection claims decided on the merits herein, these matters stem from the Veteran's application for VA compensation for his claimed right knee, bilateral hip, and low back disabilities, which was filed with VA in June 2005.  A VCAA notice letter addressing these service connection issues was dispatched to the Veteran in July 2005, prior to the adjudication of this claim in the March 2006 rating decision now on appeal.  During the pendency of the claim, a VCAA notice letter that fully complied with the notice requirements prescribed by 38 U.S.C. § 5103(a) and Dingess v. Nicholson, 19 Vet. App. 473 (2006) was provided to the Veteran in correspondence dated in February 2011.  Although fully compliant notice did not precede the initial RO adjudication of the Veteran's claim decided herein, this defect in the timing of notice has been cured by a subsequent readjudication of the matter on appeal by the agency of original jurisdiction, most recently in a rating decision/supplemental statement of the case dated in December 2014.  [See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006): The issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect.]  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the increased rating claim adjudicated herein.  In this regard, the Board observes that the Veteran's service treatment records and all relevant post-service medical records from VA, Social Security Administration (SSA), and private sources up to November 2014, have been obtained and associated with the claims file, which is viewable on the VBMS and Virtual VA electronic information databases.  Furthermore, multiple VA examinations and nexus opinions spanning from 2005 to 2014 have been obtained, which collectively address the service connection claims on appeal.  The Board has reviewed the aforementioned examination reports and notes that, collectively, especially with regards to the most recently obtained opinions, the Veteran's pertinent clinical history was considered and in the most recent opinions of 2014, the opining clinicians provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examinations are therefore deemed adequate for VA adjudication purposes with respect to the issues adjudicated herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran presented oral testimony in support of his appeal before the undersigned Veterans Law Judge in an October 2010 hearing, where he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, at the October 2010 hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, inter alia, the Veteran's claims of entitlement to service connection for disabilities of his right knee, bilateral hips, and low back.  See transcript of October 26, 2010 hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the October 2010 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection claims decided herein, and thus no additional assistance or notification is required.  The Board finds that the evidentiary development conducted by VA following its latest remand in December 2013 is in substantial compliance with the directives of Board in its prior remands and that no further remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged with respect to these matters adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the appellate adjudication of these issues.

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to service connection for chronic disabilities of the right knee, bilateral hips, and low back, to include as secondary to the service-connected left knee disability.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A.  1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This includes osteoarthritis, traumatic arthritis, and degenerative joint or disc disease.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology as the claimed disabilities of the right knee, bilateral hips, and low back are arthritis-based and, as such, qualify as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  The Board notes that the Veteran in the present claim specifically contends that his current orthopedic disabilities of his right knee, left and right hip, and low back are all secondarily related to his service-connected left knee disability, status post total left knee arthroplasty. Service connection may be granted for a disability that is proximately due to, or aggravated (which is to say, permanently worsened beyond its natural progression) by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).     

Although the Veteran's service records demonstrate that he participated in armed combat against enemy forces during active duty, the Board has carefully reviewed all correspondence received by the claimant and notes that he does not contend that his claimed disabilities of his right knee, left and right hip, and low back were incurred or aggravated by combat service.  As such, the Board will not consider the provisions of 38 C.F.R. § 3.304(d) (2014) in the adjudication of this appeal.

The Veteran's service treatment records show, in pertinent part, that his spine, musculoskeletal system, and lower extremities were normal on enlistment examination in January 1964 and that he denied having any significant  medical history with regard to them.  Other than showing treatment on multiple occasions for left knee complaints associated with a diagnosis of Osgood-Schlatter's disease (for which the veteran is service-connected), no diagnosis of a chronic right knee disability or treatment for any right knee complaints are presented in the Veteran's service medical records.  The service medical records show that the Veteran was treated on one occasion only for lumbar strain in March 1965, after he reportedly pulled his back muscles while bending over.  A March 1966 medical note is also the sole incident of treatment of the Veteran during active duty for complaints of "locking" of his left hip.  Examination of the left hip at the time was negative, and the note indicating that the Veteran was "vague" in his description of his left hip symptoms.  Separation examination in December 1966 shows that his spine, musculoskeletal system, and lower extremities were normal on clinical evaluation and that other than reporting having recurrent left knee problems, he denied having any significant medical history with regard to his spine, musculoskeletal system and right knee.  The Veteran was discharged from military service in January 1967.

VA examination conducted in February 1968, slightly over one year after the Veteran's service separation, shows that he enjoyed full range of motion of his trunk, which encompassed both hips and his lumbosacral spine, and that no abnormalities of his low back, hips, or right knee were found on clinical evaluation.

Thereafter, post-service private, VA and SSA medical records reflect that the Veteran was first treated for complaints of bilateral hip pain with pain radiating down his right lower extremity in October 1976, over nine years following his discharge from active duty.    Beginning in March 1984, he was treated for hip pain and low back pain associated with left sacroiliac nerve root impingement with sciatica secondary to herniated nucleus pulposus of his L5-S1 disc.  Medical records from March 1984 indicate no reported prior history of traumatic back injury or treatment for back complaints.  Approximately three years afterwards, the Veteran was treated for complaints of recurring low back pain and bilateral hip pain with pain radiating down his right leg after he reportedly injured his low back when lifting a bathtub.

Medical reports dated December 1999 to February 2004 show treatment for complaints of low back pain and bilateral hip pain associated with L4-5 radiculopathy and suspected low grade L5-S1 spondylosis, and also right knee pain.  VA examination in May 2003 shows a normal and negative right knee.  Thereafter, X-rays obtained in February 2004 show a normal pelvis and right and left hip and possible minor grade and early degenerative joint disease (DJD) of the right knee at the patellofemoral articulation, but an otherwise normal right knee joint.

Ultimately, VA orthopedic examinations of the Veteran that were conducted in 2005 revealed clinical findings supporting diagnoses of mild DJD of the medial joint compartment of the right knee with space narrowing and subarticular sclerosis and moderate degenerative disc disease (DDD) at the L5-S1 vertebrae with no radiographic evidence of acute injury or destructive process.

The medical records reflect that the Veteran earned a high school diploma, which is his highest education level attained.  His post-service occupational history shows that he received vocational training in 1975 to be an automobile mechanic, and that he was regularly and continuously employed in occupations requiring heavy physical labor, including welding, plumbing, laying telephone cable, and commercial truck driving until 2004, when he was deemed by the SSA to be disabled from working due to arthritic disease and ischemic heart disease.  

The Board has considered the clinical evidence discussed above and finds, as a factual matter, that it clearly demonstrates that chronic low back, bilateral hip, and right knee disabilities did not have their onset during the Veteran's period of active military service and were not manifest until several years after his separation from active duty.  Although there is a single notation of treatment for lumbar strain and left hip "locking" during service, no abnormalities of his spine and hips were noted on separation medical examination in December 1966.  Furthermore, arthritic disabilities of his lumbosacral spine, bilateral hips, and right knee were not demonstrated to have been manifest to a compensable degree within one year following his discharge from service in January 1967.  The medical evidence also does not indicate that the Veteran had any history of traumatic injury of his low back, hips, and right knee resulting in any disabling residuals during service, or at any time until around the mid-to-late 1980s.  Therefore, at this juncture the Board finds that there is no objective basis to award the Veteran service connection for a chronic disability of his right knee, bilateral hips, or low back on a direct or presumptive basis, pursuant to 38 C.F.R. §§ 3.303, 3.307, 3.309.   

In written statements submitted throughout the pendency of this claim, and in his October 2010 oral testimony before the Board, the Veteran contended that the disabilities of his low back, bilateral hips, and right knee are secondarily related to his service-connected left knee disability due to his having to continuously walk for years with an altered gait that favored his impaired left knee.  In support of this assertion, he submitted a letter dated in August 2005 from his private physician, Kirk A. Melville, M.D., who referenced his prior examination of the Veteran in June 2004 and expressed his opinion that the Veteran's right knee and low back disabilities were components of his service-connected left knee disability, although Dr. Melville made the contradictory diagnostic determination that the Veteran's right knee and bilateral hips were within normal limits on evaluation in June 2004, and also made no reference to his low back.  The opinion itself was also not accompanied by any supportive rationale.  A November 2005 VA examination addressed the August 2005 opinion of Dr. Melville.  The examining VA physician determined that Dr. Melville's opinion was flawed and of very limited probative value for having concluded that the claimant had chronic disabilities of his right knee and low back when, in fact, Dr. Melville had no objective clinical basis to validate and support such diagnoses based on the normal findings he obtained on his June 2004 examination of the Veteran's right knee and hips.

Nexus opinions and clarifying addendum opinions were thereafter obtained from the VA physician involved in the case, based on physical examinations of the Veteran and/or a review of his pertinent clinical history contained in his claims file, during the period from 2006 to 2014.  These show, in summary, that while recognizing that the Veteran walked with a significantly altered gait that favored his left knee, the Veteran's current right knee, low back, and bilateral hip disabilities were not secondary to, nor were they aggravated by his service-connected left knee disability at any time during the pendency of the claim.  The clinical evidence establishes on X-ray study that the Veteran presently has degenerative arthritic changes affecting his right knee, both his hips, and his lumbosacral spine.  A VA examination conducted in February 2011 includes an opinion that the Veteran's service-connected left knee disability did not aggravate his right knee, hips, and low back disabilities.  In March 2013, the Veteran was re-examined by VA and, based on a review of the claims file, the examining physician presented the following additional opinion: 

[This examination is to determine the relationship between the Veteran's low back disability, his hips, and his right knee to his service-connected total left knee arthroplasty.]  This is the third. . . exam that I have done [to address this matter, with previous examinations addressing this question having been conducted in November 2005 and February 2011.]  Those two exams should be [considered to be] part of this exam.

[Based on my examination and review of the record, it is my opinion that] there is no evidence that [the Veteran] had significant problems in his low back, hips, or right knee [during active military] service.  Hence it is less likely than not that his low back, hips or right knee [disabilities] are [directly] associated with [his period of] service.

Regarding [the question of a] secondary association with his service-connected left knee [disability], it is less likely than not that [such a relationship exists].  Rationale is [that] the left knee replacement is functional [and displays] good range of stable motion without pain.  Hence, the left knee is unlikely to impose additional stress on  the other joints.  There is minimal leg length discrepancy and it is caused by the flexion contracture of the left knee.  X-rays show that the [left knee prosthesis] has brought that leg out to [normal] length.  He has moderate DJD in his [low] back [that] is compatible with [his age and the normal aging process].
   
In April 2014, the Veteran's claims file and pertinent medical history was once more reviewed by the VA physician who conducted the prior VA examinations discussed above.  Based on his review, the VA physician affirmed his prior opinions presented in March 2013.  He further stated that the Veteran had only minimal DJD in his right knee and that this finding was consistent and compatible with age-related arthritic changes.  The examiner also determined that it was less likely than not that there was a secondary association between the claimant's service-connected left knee disability with his bilateral hip disability, as the left knee prosthesis was functional with good range of stable motion without pain; hence, his left knee was unlikely to impose any additional stress on his other joints.  Furthermore, there was only minimal leg length discrepancy caused by the flexion contracture of the left knee, which was subsequently corrected by the arthroplasty, which brought the minimally shortened leg out to symmetrical length.  Lastly, the Veteran's hips show only minimal DJD, which the examiner deemed to be compatible with aging process.

In a December 2014 medical statement, a different VA physician reviewed the Veteran's claims file and opined that the medical records did not present a clinical picture indicating that his right knee, bilateral hips, and low back disabilities were aggravated by his service-connected left knee condition because his range of motion from his left knee was not to such a disabling level as to cause a permanent worsening beyond their normal progression.  This VA physician also concurred with the prior opinions of the other VA physician, finding that the Veteran's DJD of his right knee, bilateral hips, and low back were consistent with the aging process and did not represent an aggravation beyond their normal progression.

The Board has considered the clinical record discussed above and concludes that the weight of the objective medical evidence is against finding that the currently diagnosed chronic orthopedic disabilities of the Veteran's right knee, bilateral hips, and lumbosacral spine are proximately due to, or otherwise aggravated by his service connected status post left TKA.  In addition to determining that the claimed right knee, bilateral hip, and low back disabilities were not directly incurred in military service, the 2005 - 2014 opinions of the VA physicians involved in the case have collectively determined that: (1), the 2005 opinion of Dr. Melville was not supported by the facts of the case, as the private physician predicated his opinion that the Veteran's right knee and hip complaints were a component of his left knee on his own contradictory finding that the right knee and hips were clinically normal on examination; (2), the right knee, bilateral hips, and low back were not aggravated by the service-connected left knee as the Veteran's altered gait due to a flexion contracture causing a leg length discrepancy was only minimal, and was corrected by the left TKA implant, thereby resolving the altered gait and the physical stress that it imposed on his other joints; and (3), the right knee, bilateral hips, and low back were not secondary to the service-connected left knee as the arthritic changes affecting the right knee, bilateral hips, and low back were more likely than not due to the normal effects of aging.  In view of the foregoing discussion, the Board finds that an award of service connection is not warranted for the Veteran's claimed orthopedic disabilities of his right knee, bilateral hips, and low back.  His appeal with regard to these matters is therefore denied.  

To the extent that the Veteran attempts to relate his current disabling right knee, low back, and bilateral hip disabilities to his military service (including as secondary to his service-connected left TKA) based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Neither his military records nor his post-service records indicate that he possesses any formal medical training.  In this regard, his service records reflect a military occupational specialty as a combat infantryman, and his post-service records show a vocational history of manual labor with a high school education.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the clinical relationship between his chronic disabilities of his right knee, low back, and hips with his service-connected left knee disability fall outside the realm of common knowledge of a lay person, the Veteran lacks the competence to present valid medical diagnoses and provide a probative medical opinion linking his claimed disabilities to his period of military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to diagnose internal medical conditions, such as a chronic musculoskeletal disability of the right knee, the hips, or the lumbosacral spine, and provide medical nexus opinions regarding causation and etiology, which may be presented only by a trained physician or medical specialist in orthopedic or internal medicine.)  His statements and assertions in this regard, absent any supportive objective medical evidence, are thusly not entitled to any probative weight.

Therefore, in view of the foregoing discussion, as the weight of the objective evidence is against the Veteran's claims for VA compensation for a chronic right knee, bilateral hip, and low back disability, his appeal of these claims must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of these claims, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
III.  Entitlement to a TDIU.

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as "non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16(a) (2014).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following (in pertinent part) will be considered as one disability: (1) Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident.  See 38 C.F.R. § 4.16(a) (2014).

As of December 9, 2010, the Veteran is service-connected for ischemic heart disease with coronary artery disease (rated 60 percent disabling) and status-post left TKA (rated 30 percent disabling), which produce a combined disability rating of 70 percent.  Accordingly, the Veteran has met the criteria for eligibility to a TDIU under 38 C.F.R. § 4.16(a).

As previously noted, the medical records reflect that the Veteran earned a high school diploma as his highest attained education level.  His post-service occupational history shows that he received vocational training in 1975 to be an automobile mechanic, and that he was regularly and continuously employed in occupations requiring heavy physical labor, including welding, plumbing, laying telephone cable, and commercial truck driving until 2004, when he was deemed by the SSA to be disabled from working due to arthritic disease and ischemic heart disease.  In this regard, the Court has held that SSA administrative decisions and regulations are not binding on VA or the Board, though findings made by the SSA regarding the existence of a total and permanent disability and resulting unemployability are relevant to determining whether TDIU is applicable under VA laws and regulations and thus must be considered.  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In March 2013, a VA examiner opined that the Veteran had serious cardiac/aortic artery problems due to his service-connected cardiovascular disease, which had a significantly adverse impact on his employability. His left knee disability and heart disease also imposed some impairment on his mobility (including an adverse impact on his ability to travel to work and move about at the workplace), but "he would be able to [perform] employment requiring him to be on his feet extensively."  

Although the above opinion appears to indicate that the Veteran was capable of engaging in employment that required him to be extensively on his feet, a careful reading of the opinion's language indicates that the physician is distinguishing the Veteran's level of impairment regarding his ability to work on his feet due to his left knee disability by itself, and not considering the contributory effects of his cardiovascular disease.  In fact, the March 2013 opinion is largely offset by a July 2013 opinion of a VA physician, who reviewed the Veteran's condition and determined that his service-connected ischemic heart disease would prevent him from doing normal physical work, although he was deemed to be able to perform sedentary "sit-down" office work.  
The Board has considered the foregoing evidence.  While it appears that the Veteran is capable of working in a sedentary capacity, the reality of this individual case is that he would not be able to find such employment, given his educational level and vocational background.  His employment history and his education and vocational training are all optimized for holding a job involving physical labor, which he is demonstrably precluded from engaging in because of his service-connected cardiovascular disease.  Accordingly, the clinical evidence is in at least a state of relative equipoise regarding the question of whether the Veteran is unable to obtain and retain gainful employment, including sedentary employment, due to his service-connected disabilities, given his educational background and vocational experience.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports the conclusion that he has met the criteria for a TDIU.  The claim for a TDIU under the regulatory provisions of 38 C.F.R. § 4.16(a) is thusly granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a chronic right knee disorder, to include as secondary to the service-connected left knee disability, is denied.  

Service connection for a chronic bilateral hip disorder, to include as secondary to the service-connected left knee disability, is denied.

Service connection for a chronic low back disorder, to include as secondary to the service-connected left knee disability, is denied.

The claim for a TDIU is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


